Title: Thomas Jefferson to Henry Dearborn, 14 June 1809
From: Jefferson, Thomas
To: Dearborn, Henry


          Dear General  Monticello June 14. 09.
          So entirely are my habits changed from constant labour at my writing table, to constant & active occupation without doors, that it is with difficulty I can resolve to take up my pen. I must do it however as a matter of duty to thank you for the dumb fish you have been so kind as to have forwarded, & which are recieved safely & are found to be excellent. but I do it with pleasure also as it gives me an opportunity of renewing to you the assurances of my esteem and of the friendship I shall ever bear you as a faithful fellow labourer in the duties of the cabinet whose the value of whose aid there has been always justly felt & highly estimated  by me. I sincerely congratulate you on the late pacification with England, which while it gives facility & remuneration to your labours in your new functions, restores calm in a great degree to the troubles of our country: our successors have deserved well of their country in meeting so readily the first friendly advance ever made to us by England. I hope it is the harbinger of a return to the exercise of common sense & common good humour, with a country with which mutual interests would urge a mutual & affectionate intercourse. but her conduct hitherto has been towards us so insulting, so tyrannical & so malicious as to indicate a contempt for our opinions or dispositions respecting her. I hope she is now coming over to a wiser conduct, & becoming sensible how much better it is to cultivate the good will of the government itself, than of a faction hostile to it; to obtain it’s friendship gratis than to purchase it’s enmity by nourishing at great expence a faction to embarras it, to recieve the reward of an honest policy rather than of a corrupt & vexatious one. I trust she has at length opened her eyes to federal falsehood & misinformation and learnt, in the issue of the presidential election, the folly of believing them. such a reconciliation to the government if real & permanent will secure the tranquility of our country and render the management of our affairs easy & delightful to our successors for whom I feel as much interest as if I were still in their place. certainly all the troubles & difficulties in the government during our time proceeded from England: at least all others were trifling in proposed comparison with them.
          Some time before I retired from office I gave a note to mr smi I retired from office I proposed to mr Smith of the War office to make out a commission for your son in place your son in the list of some nominations for the new army. he called on me & stated that Pickering had prepared materials for an opposition to his appointment which he was satisfied could be easily met with proper information, but without it, might embarrass & endanger the appointment. we concluded therefore that it was best to put it off to the ensuing session of Congress & in the mean time give you notice of it. he promised to write & explain the delay to you, & I stated the matter to mr Madison who would attend to the nomination at the proper time. perhaps late events may supercede all further proceeding, as to that army.
          Be so good as to present my affectionate respects to mrs Dearborne. I hope that her health as well as your own may be improved by a return to native climate, and that you may both enjoy as many years as you desire of health & prosperity is the prayer of yours sincerely & affectionately. 
          
            Th:
            Jefferson
        